Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 10/8/2021, 1/20/2022, 5/11/2022 and 6/24/2022 were filed timely.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


5.	Claims 11-15 and 18-22 are rejected under 35 U.S.C. 102(a)(1) and rejected under 35 U.S.C. 102(a)(2) as being anticipated by (US 5,945,126) to Thanoo et al.  (hereinafter Thanoo).
	Thanoo is directed toward a continuous microsphere production process.  Thanoo discloses at (C2, L22) that the process is for the continuous production of microspheres.  Thanoo discloses at (C2, L55) that a dispersed phase comprising an active agent and a polymer is formed and providing a continuous phase in which said dispersed phase will form an emulsion.  Thanoo discloses at (C2, L57) that the dispersed phase is introduced into the reactor to form the emulsion.  Thanoo discloses at (C3, L22) that the emulsion is formed in a mixing zone effective to cause solidification of the dispersed phase polymer.  Thanoo discloses at (C3, L32) that the phases are dispersed into an impeller within a chamber under positive pressure.  Thanoo discloses at (C8, L50) that the continuous phase is pumped into the reactor with the mixing impellor that forms microcapsules from the action of the impellor in the chamber.  Thanoo discloses at (C10, L42) that the placement of the continuous phase and dispersed phase to the vessel can be important.  Thanoo discloses at (C10, L52) that the mixing in the chamber creates high sheer forces and turbulence,  Thanoo discloses at (C11, L25) that the dispersed phase may be introduced directly into the high shear zone between the gap of the impellor and the screen, but this may create elongation in the capsules.  Thanoo discloses at (C11, L32) that to produce uniform spherical capsules the tip of the dispersed feed line is recessed within the continuous phase line that are both pressurized before flowing into the impellor zone.   Thanoo discloses at (C11, L52) that the optimum placement of the feed lines can be determined by the user based on the conditions provided.  Thanoo discloses at (C16, L52) that in Example 6 microspheres were prepared using a magnetic stirrer.  Thanoo discloses in Fig 1 the arrangement of the large pressurized conduit of the continuous phase and the smaller discontinuous phase are pumped under pressure into the phase in the opposite direction for maximum shear.    Thanoo discloses in Fig 2 that the continuous and dispersed phases pass through a nozzle into a Tee or wye configuration.  Thanoo discloses at (C6, L15) that  a biodegradable PLGA and a solvent are in the dispersed phase.  Thanoo discloses that the continuous phase may be made primarily of water.  Thanoo discloses each and every element as arranged in claims 11-15 and 18-22.

Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


8.	Claims 11-15 and 18-22 are rejected under 35 U.S.C. 103 as being unpatentable over (US 5,945,126) to Thanoo et al.  (hereinafter Thanoo).
	Thanoo is directed toward a continuous microsphere production process.  Thanoo discloses at (C2, L22) that the process is for the continuous production of microspheres.  Thanoo discloses at (C2, L55) that a dispersed phase comprising an active agent and a polymer is formed and providing a continuous phase in which said dispersed phase will form an emulsion.  Thanoo discloses at (C2, L57) that the dispersed phase is introduced into the reactor to form the emulsion.  Thanoo discloses at (C3, L22) that the emulsion is formed in a mixing zone effective to cause solidification of the dispersed phase polymer.  Thanoo discloses at (C3, L32) that the phases are dispersed into an impeller within a chamber under positive pressure.  Thanoo discloses at (C8, L50) that the continuous phase is pumped into the reactor with the mixing impellor that forms microcapsules from the action of the impellor in the chamber.  Thanoo discloses at (C10, L42) that the placement of the continuous phase and dispersed phase to the vessel can be important.  Thanoo discloses at (C10, L52) that the mixing in the chamber creates high sheer forces and turbulence,  Thanoo discloses at (C11, L25) that the dispersed phase may be introduced directly into the high shear zone between the gap of the impellor and the screen, but this may create elongation in the capsules.  Thanoo discloses at (C11, L32) that to produce uniform spherical capsules the tip of the dispersed feed line is recessed within the continuous phase line that are both pressurized before flowing into the impellor zone.   Thanoo discloses at (C11, L52) that the optimum placement of the feed lines can be determined by the user based on the conditions provided.  Thanoo discloses at (C16, L52) that in Example 6 microspheres were prepared using a magnetic stirrer.  Thanoo discloses in Fig 1 the arrangement of the large pressurized conduit of the continuous phase and the smaller discontinuous phase are pumped under pressure into the phase in the opposite direction for maximum shear.    Thanoo discloses in Fig 2 that the continuous and dispersed phases pass through a nozzle into a Tee or wye configuration.  Thanoo discloses at (C6, L15) that  a biodegradable PLGA and a solvent are in the dispersed phase.  Thanoo discloses that the continuous phase may be made primarily of water.
  	It would be obvious to one skilled in the art at the time of filing based on the disclosure of Thanoo to select each and every element as arranged in claims that forms a prime facie case of obviousness for claims 11-15 and 18-22.






9.	Claims 11-15 and 18-22 are rejected under 35 U.S.C. 103 as being unpatentable over (US 5,945,126) to Thanoo et al.  (hereinafter Thanoo) in view of the teaching of (US 2009/0045535 A1) to Miyashita et al.  (hereinafter Miyashita).
	Thanoo is directed toward a continuous microsphere production process.  Thanoo discloses at (C2, L22) that the process is for the continuous production of microspheres.  Thanoo discloses at (C2, L55) that a dispersed phase comprising an active agent and a polymer is formed and providing a continuous phase in which said dispersed phase will form an emulsion.  Thanoo discloses at (C2, L57) that the dispersed phase is introduced into the reactor to form the emulsion.  Thanoo discloses at (C3, L22) that the emulsion is formed in a mixing zone effective to cause solidification of the dispersed phase polymer.  Thanoo discloses at (C3, L32) that the phases are dispersed into an impeller within a chamber under positive pressure.  Thanoo discloses at (C8, L50) that the continuous phase is pumped into the reactor with the mixing impellor that forms microcapsules from the action of the impellor in the chamber.  Thanoo discloses at (C10, L42) that the placement of the continuous phase and dispersed phase to the vessel can be important.  Thanoo discloses at (C10, L52) that the mixing in the chamber creates high sheer forces and turbulence,  Thanoo discloses at (C11, L25) that the dispersed phase may be introduced directly into the high shear zone between the gap of the impellor and the screen, but this may create elongation in the capsules.  Thanoo discloses at (C11, L32) that to produce uniform spherical capsules the tip of the dispersed feed line is recessed within the continuous phase line that are both pressurized before flowing into the impellor zone.   Thanoo discloses at (C11, L52) that the optimum placement of the feed lines can be determined by the user based on the conditions provided.  Thanoo discloses at (C16, L52) that in Example 6 microspheres were prepared using a magnetic stirrer.  Thanoo discloses in Fig 1 the arrangement of the large pressurized conduit of the continuous phase and the smaller discontinuous phase are pumped under pressure into the phase in the opposite direction for maximum shear.    Thanoo discloses in Fig 2 that the continuous and dispersed phases pass through a nozzle into a Tee or wye configuration.  Thanoo discloses at (C6, L15) that  a biodegradable PLGA and a solvent are in the dispersed phase.  Thanoo discloses that the continuous phase may be made primarily of water.
	Miyashita is directed toward production of microparticles.   Thanoo and Miyashita are both directed toward production of microparticles and therefore are analogous art.  Miyashita teaches at paragraph [0017] that the apparatus is for mixing poor solvents by creating a high shear force.  Miyashita teaches at paragraph [0018] that a stirring zone increases the shear.  Miyashita teaches at paragraph [0019] that having flows in opposite directions increases mixing shear.   Miyashita teaches at paragraph [0019] that the mixing chamber has an impeller that contains an impeller rotated by coupling with an external magnetic force, which is absent a rotor, stator, bushing and a gasket.   One would be motivated to use the magnetically turned impeller for less drag and reduced maintenance along with less contamination or leakage and a generation of higher shear.   
  	It would be obvious to one skilled in the art at the time of filing based on the disclosure of Thanoo in view of the teachings of Miyashita to select each and every element as arranged in claims that forms a prime facie case of obviousness for claims 11-15 and 18-22.
Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY D WASHVILLE whose telephone number is (571)270-3262. The examiner can normally be reached M-F 9-5.

11.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

12.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-270-3262. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

13.	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY D WASHVILLE/Primary Examiner, Art Unit 1766